Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Continuation
	This application is a continuation of previously allowed application 15/014324 that was abandoned for failure to pay the Issue fee on 10/18/2019. Since applicant’s claims are substantially the same as the parent and an updated search and consideration did not find art to fairly teach the independent claims as a whole, the following reasons for allowance are provided below:
	                            
					Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Claims 1-18 are allowable.
	The following is an Examiner's statement of the reasons for allowance for all independent claims 1,7,13.
	The independent claims are found to be allowable since the cited art of record does not fairly teach the independent claims as whole. More specifically, the cited art of record does not teach “receiving, by one or more computer processors, details for a product in a-merchandise catalog of products, the details comprising a product name, a hierarchy of the product in the merchandise catalog, a product description and a list of attributes; receiving, by one or more computer processors, input for a customer, the input



Discussion of most relevant art:
US Patents and PG-PUB
	(i) US PGPUB 20180192108 to Lyons et al. teaches “personalizing media content. Personalization digital media templates can be retrieved that designate (i) particular types of media content to be combined with particular preselected digital video files and (ii) particular times within particular preselected digital video files at 

	Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/           Primary Examiner, Art Unit 3625